DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 4 and 6: “said high voltage vertical disk ferrule” should be corrected to - -said ferrule- -;
Claim 11, line 3: “said high voltage vertical disk ferrule” should be corrected to - -said ferrule- -;
Claim 13, line 3: “said high voltage vertical disk ferrule” should be corrected to - -said ferrule- -;
Claim 14, line 3: “said high voltage vertical disk ferrule” should be corrected to - -said ferrule- -;
Appropriate correction is required.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton (US 5,401,177).
Regarding claim 1: Dutton teaches a manufacturing method for assembling a high voltage vertical disk ferrule 8 and a wire 24 (see Fig. 3), comprising the steps of: inserting a ferrule 8 over a wire shield 10 of the wire 24 (Fig. 1); pushing an end portion of the wire shield 10 against said 8 (see Col. 5, lines 1-13); and one of soldering, welding, and brazing said end portion of said wire shield 10 and said 8 together to form a soldered, welded, or brazed portion (see Col. 5, lines 1-13).  
Regarding claim 2: Dutton teaches all the limitations of claim 1 and further teaches wherein said step of inserting said ferrule 8 over said wire shield 10 of said wire includes the step of positioning said ferrule substantially perpendicular to said wire (see Figs. 1-2).  
Regarding claim 3: Dutton teaches all the limitations of claim 1 and further teaches wherein said step of inserting said ferrule 8 includes one of: a step of pushing said ferrule against an end portion of said wire shield 10 (“Solder coated braid 10 is trimmed with the mandrel in place to keep braid 10 in its proper shape, flush with outer mating surface 23 of adapter sleeve 8”; Col. 5, lines 1-13), and a step of pushing said end portion of said wire shield against said ferrule (see Col. 5, lines 1-13).  
Regarding claim 4: Dutton teaches a manufacturing method for assembling a high voltage vertical ferrule 8 and a wire 24, comprising the steps of: pushing an end portion of a wire shield 10 of said wire into a flared portion (“Solder coated braid 10 is trimmed with the mandrel in place to keep braid 10 in its proper shape, flush with outer mating surface 23 of adapter sleeve 8”; Col. 5, lines 1-13); inserting said high voltage vertical ferrule 8 over a wire core insulation of said wire 24 (see Fig. 1); pushing said high voltage vertical ferrule 8 against said flared portion of said wire shield 10 of said wire (Fig. 1); and one of soldering, welding, and brazing said flared portion of said end portion of said wire shield 10 and said high voltage vertical ferrule 8 together to form a soldered, welded, or brazed portion (see Col. 5, lines 1-13).  
Regarding claim 5: Dutton teaches all the limitations of claim 4 and further teaches wherein said step of inserting said high voltage vertical disk ferrule 8 over said wire shield 10 of said wire includes the step of positioning said high voltage vertical disk ferrule substantially perpendicular to said wire (see Figs. 1-2).  
Regarding claim 6: Dutton teaches all the limitations of claim 4 and further teaches further comprising the steps of. inserting said end portion of said wire 24 into an opening of a connector housing 4; and contacting said end portion of said wire with a terminal (see Fig. 1 and Col. 3, lines 46-68).  
Regarding claim 7: Dutton teaches all the limitations of claim 6 and further teaches further comprising the step of contacting said soldered, welded, or brazed portion with a shielding or a grounding of said connector housing 4 (see Fig. 1 for connection of the solder/weld located at 32 with the rest of the connector housing 4).  
Regarding claim 8: Dutton teaches all the limitations of claim 1 and further teaches wherein said step of inserting at least one high voltage vertical disk ferrule includes the steps of: (a) inserting a first high voltage vertical disk ferrule 8 over said wire shield 10 of said wire 24; (b) pushing said end portion of said wire shield 10 against said first high voltage vertical disk ferrule or pushing said first high voltage vertical disk ferrule against said end portion of said wire shield (“Solder coated braid 10 is trimmed with the mandrel in place to keep braid 10 in its proper shape, flush with outer mating surface 23 of adapter sleeve 8”; Col. 5, lines 1-13); (c) inserting a second high voltage vertical disk ferrule 6 over a wire core insulation of said wire (Fig. 1); (d) pushing said second high voltage vertical disk ferrule against said end portion of said wire shield (Fig. 1); and (e) one of soldering, welding, and brazing said first high voltage vertical disk ferrule 8 and said second high voltage vertical disk ferrule together to form a soldered, welded, or brazed portion (see Col. 5, lines 1-13 and Fig. 1 for all components joined together).  
Regarding claim 9: Dutton teaches all the limitations of claim 8 and further teaches further comprising the steps of sandwiching a flared portion of said wire shield 10 of said wire between said first 8 and second 6 high voltage vertical disk ferrules (e.g. there is a portion of shield 10 that runs along surface 21 and 23 and is sandwiched; Col. 5, lines 1-13), then soldering, welding, or brazing said first high voltage vertical disk ferrule (see Col. 5, lines 1-13), said second high voltage vertical disk ferrule, and said flared portion of said wire shield together to form a soldered, welded, or brazed portion (see Fig. 1).  
Regarding claim 10: Dutton teaches all the limitations of claim 9 and further teaches further comprising the step of forming a bunched (at 23; Fig. 3) or an accordion in a portion of said wire shield 10 of said wire located between said first high voltage vertical disk ferrule and an outer insulation of said wire (see Col. 5, lines 1-13).  
Regarding claim 11: Dutton teaches all the limitations of claim 1 and further teaches wherein said step soldering, welding, or brazing said end portion of said wire shield 10 and said high voltage vertical disk ferrule 8 together is performed by a mechanical (see Col. 4, lines 37-46 for a mechanical connection established) or electro-mechanical machine equipment.  
Regarding claim 15: Rejected for substantially the same reasons as claim 11.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutton (US 5,401,177).
Regarding claims 12-14, 16-18: Dutton discloses a solder/welding process applied to shield 10.  The use of the particular type of solder/welding claimed by applicant, i.e., resistive, spot, and ultrasonic welding, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as shield 10 is mechanically/electrically connected to the ferule, as already suggested by Dutton, 2) solder/welding process claimed by Applicant and the solder/welding process used by Dutton are well known alternate types of creating a mechanical/electrical connection which will perform the same function, if one is replaced with the other, of mechanically connecting a shield to an object and holding it in place, and 3) the use of the particular type of solder/welding by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of solder/welding methods that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to solder/weld as already suggested by Dutton.  See MPEP 2144.06 and MPEP 2144.07. The advantage of resistive, spot, and ultrasonic welding is to mechanically and firmly hold two components together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on firmly holding a shield/braid between components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833